Judgment and order of the Municipal Court reversed and new trial ordered, costs to abide the event, unless defendant stipulate to modify the judgment by waiving the ■recovery upon his counterclaim, on the ground of insufficient evidence of the value of the partition, and erroneous evidence of the expert in relation thereto, and lack of evidence of the value of the belting, shafting and storing of molding, in which event the judgment as thus modified and the order are affirmed, without costs. Woodward, Jenks, Thomas, Rich and Carr, JJ., concurred.